106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dennis J. COLEMAN, Petitioner-Appellant,v.STATE of South Carolina;  Phoebe Johnson, War den, PerryCorrectional Institution;  Attorney General of theState of South Carolina, Respondents-Appellees.
No. 96-7660.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Henry M. Herlong, Jr., District Judge.  (CA-96-9-3-20BC)
Dennis J. Coleman, Appellant Pro Se.
Lauri J. Soles, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South Carolina, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order dismissing his petition filed under 28 U.S.C. § 2254 (1994), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.  Appellant's case was referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994).  The magistrate judge recommended that relief be denied and advised Appellant that failure to file timely objections to this recommendation could waive appellate review of a district court order based upon the recommendation.  Despite this warning, Appellant only filed objections to the dismissal of his claim of ineffective assistance of counsel.


2
The timely filing of objections to a magistrate judge's recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned that failure to object will waive appellate review.  Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985).  See generally Thomas v. Arn, 474 U.S. 140 (1985).  Therefore, Appellant has waived appellate review of all claims not raised in his objections.


3
Regarding Appellant's claim of ineffective assistance of counsel, we have reviewed the record and the district court's opinion adopting the recommendation of the magistrate judge and find no reversible error.  We accordingly deny a certificate of appealability and dismiss this claim on the reasoning of the district court.  Coleman v. South Carolina, No. CA-96-9-3-20BC (D.S.C. Sept. 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


4
DISMISSED.